Examiner’s Comments
1.	This office action is in response to the remarks/argument received on 6/23/2021.
	Claims 1-24 have been canceled by applicant.
	Claims 25-44 are pending and have been examined on the merits.
	After careful review of the prior art of record and consideration of applicant’s remarks (page 12, paragraphs 2 and 3) is found persuasive, therefore, the rejection mailed 3/24/2021 is withdrawn and the application is allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
With respect to claim 25, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling system and a contact assembly configured to contact tissue; an RFID tag configured to store information about the staple cartridge; and a control circuit operably coupled to the contact assembly, wherein the control circuit is configured to: interrogate the RFID tag to determine the information about the staple cartridge; transmit an electrical signal to tissue contacting the contact assembly; determine a characteristic of the tissue contacting the contact assembly based on the electrical signal; and change an operational parameter of the surgical stapling instrument based on the characteristic of the tissue.
With respect to claim 38, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling system and a contact assembly; an RFID tag configured to store information about the staple cartridge; and a control circuit operably coupled to the contact assembly, wherein the control circuit is configured to: interrogate the RFID tag to determine the information about the staple cartridge; determine a characteristic of tissue contacting the contact assembly; and change an operational parameter of the surgical stapling system based on the characteristic of the tissue.
With respect to claim 42, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling system and an electrode; and an electrical contact; an RFID tag configured to store information about the staple cartridge; and a control circuit operably coupled to the electrode and the electrical contact, wherein the control circuit is configured to: interrogate the RFID tag to determine the information about the staple cartridge; transmit an electrical signal to tissue positioned between the electrode and electrical contact; determine a characteristic of the tissue based on the electrical signal; and 6 310199165_1Application Serial No. 16/538,285 Attorney Docket No. END7774USCNT1/150513CON1 Responsive to Non-Final Office Action dated March 24, 2021 change an operational parameter of the surgical stapling system based on the characteristic of the tissue.
The prior art of record (US 20120228358) does not disclose the features of the invention and the contact as claimed. It would not have been obvious to one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7/8/2021